DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 06/03/2021. Claims 1-20 are pending for this examination.


Invention Summary as understood by the Examiner



This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application teaches selection of subset of regression tests from a test suite containing multiple tests. First a mapping of each test of the test suite and its corresponding binary code sections which are tested by each of the test are created. By determining code segments which are modified, tests are selected from the test suite which tests the modified code segments and excluding the tests from the test suite whose corresponding code segments have not been modified.

Analogous art

In broad interpretation, instant application is about software upgrade, regression testing, selection of a sub-set of the regression tests required for the upgrade and identification of binary code segments. Prior arts which teach the above technologies are considered to be analogous art to the instant application.

Claim Interpretation

Claim 1 recites “calculating a baseline report containing correlations between the executed set of tests and blocks of binary code of the original computer program”. The term “correlation” has not been defined. The specification recites in [0027] “As a result, the test impact analysis engine 306 produces a baseline report 312 with fingerprints and pseudo unique identifiers for each code block within the first version of the application, as well as correlations that specify which tests executed which blocks of code.” This shows that “correlation” simply means a mapping between a test and corresponding code of blocks. Examiner has interpreted the term as such. Claims 12 and 19 have similar claim limitations and have been interpreted as above. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1, 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites “calculating a baseline report containing correlations between the executed set of tests and blocks of binary code of the original computer program”. Using the description of the term “correlation”, the limitation becomes unclear. As correlation is a mapping, it is not clear what kind of “calculating” is involved with the mapping. For this examination, the examiner considers the claim limitation to mean “[[calculating]] creating a baseline report containing correlations between the executed set of tests and blocks of binary code of the original computer program”. Claims 12 and 19 have similar claim limitations and have been interpreted as above. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Computer Readable media


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to “A tangible computer readable memory storing a plurality of computer instructions,….”. “Tangible computer readable memory is not defined in the specification.  In view of Applicant's disclosure, the tangible computer readable memory is not limited to statutory embodiments. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. See MPEP 2111.01. 

Examiner suggests changing the limitation “A tangible computer readable memory” to “A non-transitory tangible computer readable memory”.

Claim 20 is rejected for failing to cure the deficiencies of the above rejected non-statutory base claim 19 above.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 10-17, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiener et al. (hereinafter Wiener, Patent No.: US 10,621,077) in view of Zheng et al. (hereinafter Zheng, Publication title: “An Initial Study of a Lightweight Process for Change Identification and Regression Test Selection When Source Code is Not Available”, 2005, IEEE).

As per claim 1, Wiener teaches, 

 A method for testing changes to binary code of a computer program, the method 5comprising: 

collecting test coverage data from an executed set of tests of an original computer program; (Wiener Fig. 10 step 1000 shows execution of a set of tests on a first version of the software product. Fig. 10 step 1002 shows a first mapping between each software test and one of more code units executed by the respective software test. Wiener recites in column 2 starting at line 5, “The code coverage data may be used to determine a first mapping between the respective software test and the code units executed by the respective software test.” This shows code coverage data for the first version or the original computer program. Wiener recites in column 19 starting at line 14, “Code units 606-622 may represent a plurality of different levels of code aggregation (i.e., code hierarchy) corresponding to different levels of granularity. For example, code units 606-622 may represent code files, functions, classes (i.e., object-oriented programming classes), methods within classes, statements, lines, branches, or instructions (i.e., assembly or binary instructions), among other possibilities.” This shows that the code units may be binary code.) 

calculating a baseline report containing correlations between the executed set of tests and blocks of binary code of the original computer program; (Wiener Fig. 10 step 1000 shows execution of a set of tests on a first version of the software product. Fig. 10 step 1002 shows a first mapping between each software test and one of more code units executed by the respective software test. It has been shown above that code units can be binary code units. This shows a report showing correlation between tests and corresponding code blocks.) 

Wiener teaches mapping code segments and tests to identify appropriate tests from a set of tests according to the modification of code segments. Wiener does not explicitly teach, “determining binary code changes between the original computer program and a modified version of the computer program; and identifying one or more tests to be executed for verifying the binary code changes.” However, in analogous art of software testing, Zheng teaches, 

10determining binary code changes between the original computer program and a modified version of the computer program; and (Zheng Fig. 1 steps 1, 2, 5, and the next step “List all the affected functions in the user/glue code”. This shows that binary code changes have been determined.) 

identifying one or more tests to be executed for verifying the binary code changes. (Zheng Fig. 1 step 6 recites “Select test cases that cover the affected functions in the user/glue code”. Next step is “Reduced set of test cases”.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Wiener of software testing by incorporating the teaching “determining binary code changes between the original computer program and a modified version of the computer program; and identifying one or more tests to be executed for verifying the binary code changes” of Zheng. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Zheng to determine code segments that are modified and select software tests according to the modified code segments.  
As per claim 2, Wiener teaches,
further comprising executing the identified one or more 15tests to verify the binary code changes. (Weiner Fig. 10 step 1010 recites “EXECUTING, BY THE TESTING DEVICE, THE SET OF SOFTWARE TESTS ON THE SECOND VERSION OF THE SOFTWARE PRODUCT”)
 
As per claim 3, Wiener teaches,

wherein the executed set of tests comprises a plurality of sub-tests and the baseline report includes coverage data that identifies which subtest covers which block of binary code in the original computer program. (Wiener teaches “regression testing” [column 1 line 24]. Regression testing is performed by a test suite which includes a plurality of tests. Each of these tests can be considered sub-test of the regression test suite. Wiener Fig. 10 step 1002 shows a first mapping between each software test and one of more code units executed by the respective software test.)

As per claim 4, Zheng teaches,
wherein calculating a baseline report comprises scanning the original computer program; computing a fingerprint for each block of binary code of the original computer program; and (Zheng recites on page 2, column 2 starting at paragraph 2, “Srivastava and Thiagarajan at Microsoft, however, have developed a test prioritization system, Echelon [17], that prioritizes the application’s given set of tests based on a binary code comparison of two versions. Echelon takes as input two versions of the program in binary form and the test coverage information of the older version (in the form of a mapping between the test suite and the lines of code it executes).” Here line number of a code section is the fingerprint of the code segment. It is obvious that to find a line number, the code section needs to be scanned.) 

determining binary code changes between the original computer program and a modified version of the computer program utilizing the 25fingerprints for blocks of binary code. (It has been shown above that blocks are identified using line number of the section. Change of line numbers will indicate change in the code.)  


As per claim 5, Zheng teaches,

wherein the blocks of binary code are defined by line numbers that correspond to the binary code. (Zheng recites on page 2, column 2 starting at paragraph 2, “Srivastava and Thiagarajan at Microsoft, however, have developed a test prioritization system, Echelon [17], that prioritizes the application’s given set of tests based on a binary code comparison of two versions. Echelon takes as input two versions of the program in binary form and the test coverage information of the older version (in the form of a mapping between the test suite and the lines of code it executes).”) 

As per claim 6, Wiener teaches,
wherein the blocks of binary code are defined by a name of a class or method to which the binary code belongs. (Wiener recites in column 1 line 57, “The software product may include a plurality of code units ( e.g., files, functions, classes, methods, lines, instructions, etc.) and may use (i.e., access or modify) data units in a database. ….. The code coverage data may indicate the extent of execution of different code units of the software product in response to the given test being run on or against the software product.” This shows that code unit can be a method or a class.)

As per claim 7, Wiener teaches,
wherein the blocks of binary code are defined as an entire 10file and the fingerprint is created for the content of the entire file. (Wiener recites in column 1 line 57, “The software product may include a plurality of code units ( e.g., files, functions, classes, methods, lines, instructions, etc.) and may use (i.e., access or modify) data units in a database. ….. The code coverage data may indicate the extent of execution of different code units of the software product in response to the given test being run on or against the software product.” This shows that code block can be an entire file. Wiener recites in column 2 starting at line 48, “However, by using both the first and second mappings, the testing device may be configured to check code units stored as files as well as code units stored as entries (i.e., values) in the database for any changes or modifications that should be tested.” This shows code units [here it is a file] is saved in a database. To save in a database, the file needs to have a defined name, which is the fingerprint of the file.)  
As per claim 10, Zheng teaches,
wherein identifying one or more tests comprises identifying binary code blocks that were modified in the modified version; (Here modified version means the updated version or version 2. This limitation means identifying which code blocks have changed from version 1 to version 2. Zheng recites in section 3.1 “We have proposed the BACCI process for identifying changed areas in COTS components [25]. The first step of the BACCI process is to decompose the binary files of the components into code sections of exported functions using appropriate binary parsers and using the open source Decomposer and Trivial Information Zapper (D-TIZ) tool. The second step of the process is to compare the code sections between the two versions using standard differencing tools. The goal of BACCI is to feed the change information of various types of binary code into code-based regression test selection methods.” This shows identifying binary code blocks those were modified.)

comparing the fingerprints 20of each binary code block in the modified program with fingerprints for blocks of binary code of the original computer program in the baseline report; (Zheng recites in section 3.1 “The first step of the BACCI process is to decompose the binary files of the components into code sections of exported functions using appropriate binary parsers and using the open source Decomposer and Trivial Information Zapper (D-TIZ) tool. The second step of the process is to compare the code sections between the two versions using standard differencing tools. The goal of BACCI is to feed the change information of various types of binary code into code-based regression test selection methods.” This shows that code sections of exported functions are identified using function name. The function names are the finger print.)  

determining one or more modified binary code blocks; and (It has been shown above that modified binary code blocks have been determined.)   

utilizing the modified binary code blocks to determine corresponding one or more tests that can be run to verify the binary code changes. (Zheng recites in section 3.1 “The goal of BACCI is to feed the change information of various types of binary code into code-based regression test selection methods.”)

 
As per claim 2511, Wiener teaches,

further comprising marking a binary code block as modified when its fingerprint is different than a corresponding block of binary code of the original computer program. (Wiener Fig. 7 shows code units 610 and 618 have different markings after the code change. Here the markings are the finger prints which show which code units have been modified from previous versions.)  

As per claims 12-17, these are system claims that substantially parallel the limitations of the method claims 1-6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 

As per claims 19-20, these are computer readable memory that substantially parallel the limitations of the method claims 1-2, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a computer readable memory. 	


Claims 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiener and Zheng as applied to claims 1 and 12 and further in view of Seo et al. (hereinafter Seo, Patent No.: US 8,824,373). 

As per claim 8, Wiener and Zheng teach regression test selection from a test suite. They do not explicitly mention, “wherein the fingerprint is a checksum calculated as a Cyclic Redundancy Check from data stream of the binary code.” However, in analogous art of software testing and code segment identification, Seo teaches,
wherein the fingerprint is a checksum calculated as a Cyclic Redundancy Check from data stream of the binary code. (Seo shows in Figure 10 step S110 shows CRC is attached to code block segmentation.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Wiener and Zheng of software testing by incorporating the teaching “wherein the fingerprint is a checksum calculated as a Cyclic Redundancy Check from data stream of the binary code” of Seo. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Seo to determine code segments that are modified using CRC.


As per claim 18, this is a system claim that substantially parallels the limitations of the method claims 8. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 


Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiener and Zheng as applied to claims 1 and further in view of Farchi et al. (hereinafter Farchi, Publication No.: US 2003/0046613). 
As per claim  159, Wiener and Zheng teach regression test selection from a test suite. They do not explicitly mention, “further comprising storing the baseline report in an XML format.” However, in analogous art of software testing, Farchi teaches,
further comprising storing the baseline report in an XML format. (Farchi recites in [0031] “The translation tool 319 is simply a tool that will convert the output of the test coverage tool into a format recognizable by the automatic test generator 332, such as XML format. Such translators are well known and can be implemented in software or hardware.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Wiener and Zheng of software testing by incorporating the teaching further comprising storing the baseline report in an XML format” of Farchi. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Farchi to change the report to a more acceptable format.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        September 7, 2022